Case 2:19-cv-00248-JLB-MRM Document 157 Filed 03/08/21 Page 1 of 3 PageID 2193




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 ANTHONY MELIKHOV an
 individual; MELMAR HOLDINGS,
 LLC, an Illinois limited liability
 company; and U4G GROUP, LLC, an
 Illinois limited liability company,

             Plaintiffs,

 v.                                                Case No. 2:19-cv-248-JLB-MRM

 LADISLAV DRAB, an individual; CE
 GROUP, a foreign entity; ČESKÁ ENERGIE
 A.S., a foreign entity, and ČESKÁ
 PLYNÁRENSKÁ A.S., a foreign entity,

              Defendants.
                                        /

                                       ORDER

       On March 4, 2021, this Court held a show-cause hearing to determine

 whether Judgment Creditors’ motion to hold Defendant Ladislav Drab in contempt

 should be granted. (Docs. 99, 114, 153.) In advance of the hearing, the Court

 partially adopted a Report and Recommendation (“R&R”) filed by the Magistrate

 Judge on January 19, 2021, recommending that Mr. Drab be held in civil contempt

 for violating this Court’s omnibus postjudgment discovery order and certifying facts

 in support of contempt. (Docs. 148–49.) The R&R was partially adopted to the

 extent that the Court accepted the Magistrate Judge’s certified facts but deferred

 ruling on the merits of Judgment Creditors’ motion. (Doc. 149.)

       A district judge may accept, reject, or modify the magistrate judge’s R&R. 28

 U.S.C. § 636(b)(1). The factual findings in the R&R need not be reviewed de novo in
Case 2:19-cv-00248-JLB-MRM Document 157 Filed 03/08/21 Page 2 of 3 PageID 2194




 the absence of an objection, but legal conclusions are always reviewed de novo. Id.;

 Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Garvey v.

 Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

       After having the benefit of a hearing where both parties presented argument

 in lieu of written objections, it is ORDERED:

       1.     The remainder of the R&R (Doc. 148) is ADOPTED IN PART, and

              Judgment Creditors’ motion for contempt is GRANTED (Doc. 114).

       2.     Mr. Drab is found in civil contempt of court for failing to comply

              with this Court’s omnibus postjudgment discovery order (Doc. 99).

       3.     Mr. Drab may purge himself of the contempt by complying with:

              (1) the Motion to Compel Defendant/Judgment Debtor Ladislav Drab

              to Respond to Requests for Production in Aid of Execution and

              Interrogatories in Aid of Execution and for Sanctions (Doc. 79-1); and,

              (2) the Consented to Motion to Require Defendant/Judgment Debtor

              Ladislav Drab to Complete Fla. R. Civ. P. Form 1.977 (Fact

              Information Sheet) (Doc. 81-1).

       4.     A fine of $250 per day shall be assessed against Mr. Drab to ensure

              compliance.

       5.     Mr. Drab is also taxed with Judgment Creditors’ reasonable

              attorney’s fees and costs, to be determined and set forth by separate

              order, associated with the: (1) subject Motion for Contempt and

              Sanctions; (2) November 12, 2020 Notice of Noncompliance;




                                           2
Case 2:19-cv-00248-JLB-MRM Document 157 Filed 03/08/21 Page 3 of 3 PageID 2195




            (3) November 16, 2020 show cause hearing; December 4, 2020 Notice of

            Noncompliance; and, (5) December 7, 2020 show cause hearing.

       6.   At the contempt hearing, Mr. Drab represented that he may be able to

            secure funds for a potential settlement of the underlying judgment.

            Assuming he could, the parties represented that they would attempt to

            reach an amicable resolution of this matter no later than March 12,

            2021. If the parties can resolve this matter by that date, then Mr.

            Drab’s contempt will be purged, and no fines will be collected. The

            parties may jointly request a reasonable extension of the deadline if

            negotiations require more time. Any opposed motion for an extension

            will be denied.

       7.   At present, the Court declines to issue a bench warrant for Mr. Drab’s

            arrest. However, the Court reserves the right to issue a bench

            warrant to ensure Mr. Drab’s compliance with this Order.

       8.   Finally, the Court notes that the parties were previously noticed that

            the Court will be conducting a hearing via ZOOM video

            conference on March 19, 2021 at 10:00 a.m. to ensure compliance

            with this Order (Doc. 156).

       ORDERED in Fort Myers, Florida, on March 8, 2021.




                                          3
